

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10(x)



INDEMNITY AGREEMENT


This Indemnity Agreement (“Agreement”) is made as of February 11, 2010 (the
“Effective Date”) by and between the ACXIOM CORPORATION, a Delaware corporation
(the “Corporation”), and ________________________ (“Indemnitee”).


RECITALS:


WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation.


WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Corporation will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Corporation and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Corporation believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Corporation or business enterprise itself. The
Certificate of Incorporation and Bylaws of the Corporation require
indemnification of the officers and directors of the Corporation. Indemnitee may
also be entitled to indemnification pursuant to applicable provisions of the
General Corporation Law of the State of Delaware (“DGCL”). The Certificate of
Incorporation, Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Corporation and members of the board
of directors, officers and other persons in order to protect such persons
against claims and expenses arising from their services on behalf of the
Corporation.


WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining highly competent
persons.


WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the
Corporation’s stockholders and that the Corporation should act to assure such
persons that there will be increased certainty of such protection in the future.


WHEREAS, it is reasonable, prudent and necessary for the Corporation
contractually to obligate itself to indemnify and hold harmless and to advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Corporation free
from undue concern that they will not be so protected against liabilities.
 
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws of the Corporation and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.


WHEREAS, Indemnitee does not regard the protection available under the
Certificate of Incorporation, Bylaws and insurance as adequate in the present
circumstances, and may not be willing to serve as a director without adequate
protection, and the Corporation desires Indemnitee to serve in such capacity.
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Corporation on the condition that he or she be
so indemnified.


WHEREAS, this Agreement hereby amends and restates any existing indemnification
agreement between Indemnitee and the Corporation.


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the sufficiency of which is acknowledged, the Corporation and Indemnitee
covenant and agree as follows:


1. Services to the Corporation. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be employed or retained in the
employ of the Corporation or any of its subsidiaries or affiliated entities. The
foregoing notwithstanding, this Agreement shall continue in force after the
Indemnitee has ceased to serve as an officer, director or key employee of the
Corporation.  The Corporation’s obligations to Indemnitee under this Agreement
are independent from (and not subject to) (i) Indemnitee’s performance of his or
her duties on behalf of the Corporation or any Enterprise (defined below) and
(ii) his or her compliance with the provisions of any other agreement he or she
may have with the Corporation. Without limiting the generality of the preceding
sentence, Indemnitee’s failure to comply with any provision of any such
agreement with the Corporation or its Enterprises will not constitute a breach
of this Agreement.


2. Definitions. As used in this Agreement:


References to “agent” shall mean any person who is or was a director, officer,
or employee of the Corporation or a subsidiary of the Corporation or other
person authorized by the Corporation to act for the Corporation, to include such
person serving in such capacity as a director, officer, employee, fiduciary or
other official of another corporation, partnership, limited liability company,
joint venture, trust or other Enterprise (as defined below) at the request of,
for the convenience of, or to represent the interests of the Corporation or a
subsidiary of the Corporation.


The term “Agreement” means this Indemnity Agreement.


The terms “Beneficial Owner” and “Beneficial Ownership” shall have the meanings
set forth in Rule 13d-3 promulgated under the Exchange Act (as defined below) as
in effect on the date hereof.


References to “Board” shall mean the Board of Directors of the Corporation.


The definition of “Business Combination” is included in the definition of
“Change in Control.”


A “Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:


(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing fifteen percent (15%) or more of the combined voting
power of the Corporation’s then outstanding securities entitled to vote
generally in the election of directors, unless (1) the change in the relative
Beneficial Ownership of the Corporation’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors, or (2) such
acquisition was approved in advance by the Continuing Directors (as defined
below) and such acquisition would not constitute a Change in Control under part
(iii) of this definition;
 
 
(ii) Change in Board of Directors. Individuals who, as of the date hereof,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two thirds (2/3rd) of the directors then still in office who were
directors on the date hereof or whose election for nomination for election was
previously so approved (collectively, the “Continuing Directors”), cease for any
reason to constitute at least a majority of the members of the Board;


(iii) Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Corporation (a “Business Combination”), in each case,
unless, following such Business Combination: (1) all or substantially all of the
individuals and entities who were the Beneficial Owners of securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 51% of
the combined voting power of the then outstanding securities of the Corporation
entitled to vote generally in the election of directors resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the securities entitled to vote generally in the
election of directors and with the power to elect at least a majority of the
Board or other governing body of the surviving entity; (2) no Person (excluding
any corporation resulting from such Business Combination) is the Beneficial
Owner, directly or indirectly, of 15% or more of the combined voting power of
the then outstanding securities entitled to vote generally in the election of
directors of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (3) at least a majority of the Board of
Directors of the corporation resulting from such Business Combination were
Continuing Directors at the time of the execution of the initial agreement, or
of the action of the Board of Directors, providing for such Business
Combination;


(iv) Liquidation. The approval by the stockholders of the Corporation of a
complete liquidation of the Corporation or an agreement or series of agreements
for the sale or disposition by the Corporation of all or substantially all of
the Corporation’s assets, other than factoring the Corporation’s current
receivables or escrows due (or, if such approval is not required, the decision
by the Board to proceed with such a liquidation, sale, or disposition in one
transaction or a series of related transactions); or


(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Corporation is then subject to such reporting requirement.


“Continuing Directors” shall have the meaning set forth in clause (ii) of the
definition of Change in Control.


“Corporate Status” describes the status of a person who is, was or has agreed to
serve as a director, officer, employee or agent of the Corporation or director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of any other Enterprise (as defined below).


References to “Corporation” shall mean the entity identified in the preamble.
However, in connection with any merger or consolidation, references to the
“Corporation” shall include not only the resulting or surviving corporation, but
also any constituent corporation or constituent of a constituent corporation
absorbed in a merger or consolidation which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents. The intent of this provision is that a person who
is or was a director, officer, employee or agent of such constituent corporation
on or after the date hereof or is or was serving at the request of such
constituent corporation as a director, officer, employee, trustee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other Enterprise on or after the date hereof, shall stand in the same position
under this Agreement with respect to the resulting or surviving corporation as
the person would have under this Agreement with respect to such constituent
corporation if its separate existence had continued.


“Delaware Court” shall mean the Court of Chancery of the State of Delaware.


References to “DGCL” shall mean the General Corporation Law of the State of
Delaware, as amended.


“Disinterested Director” shall mean a director of the Corporation who is not a
party to the Proceeding (as defined below) in respect of which indemnification
is sought by Indemnitee.


“Effective Date” means the date set forth in the preamble.


“Enterprise” shall mean the Corporation and any corporation (including its
subsidiaries), limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
trustee, general partner, managing member, fiduciary, employee or agent.  As a
clarification and without limiting the circumstances in which Indemnitee may be
serving at the request of the Corporation, service by Indemnitee shall be deemed
to be at the request of the Corporation if Indemnitee serves or served as a
director, trustee, officer, general partner, managing member, fiduciary,
employee or agent of any corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise of which (i) a
majority of the voting power or equity interest is owned directly or indirectly
by the Corporation or (ii) the management is otherwise controlled directly or
indirectly by the Corporation.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Expenses” shall include all direct and indirect costs, fees and expenses of any
type or nature whatsoever, including, without limitation, all attorneys’ fees
and costs, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, fees of private investigators and professional advisors,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement (including any taxes that may be imposed upon the actual or
deemed receipt of payments under this Agreement with respect to the imposition
of federal, state, local or foreign taxes), fax transmission charges,
secretarial services and all other disbursements, obligations or expenses,
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, settlement or appeal of,
or otherwise participating in, a Proceeding (as defined below). Expenses also
shall include (i) Expenses incurred in connection with asserting compulsory
counterclaims that negate a plaintiff’s claims, (ii) reasonable compensation for
time spent by Indemnitee in connection with a Proceeding, for which Indemnitee
is not otherwise compensated by the Corporation or any third party, provided
that the rate of compensation and estimated time involved is approved by the
Board, which approval shall not be unreasonably withheld and (iii) Expenses
incurred in connection with any appeal resulting from any Proceeding (as defined
below), including without limitation the principal, premium, security for, and
other costs relating to any cost bond, supersedes bond, or other appeal bond or
its equivalent. Expenses, however, shall not include amounts paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.


“Indemnification Arrangements” shall have the meaning set forth in Section
17(b).


“Indemnitee” means the natural person identified in the preamble.


“Independent Counsel” shall mean a law firm or a member of a law firm with
significant experience in matters of corporation law and neither presently is,
nor in the past five years has been, retained to represent (i) the Corporation
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to or participant or witness in the Proceeding (as defined below) giving rise to
a claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.
 
 
References to “fines” shall include any excise tax assessed on Indemnitee with
respect to any employee benefit plan; references to “serving at the request of
the Corporation” shall include any service as a director, officer, employee,
agent or fiduciary of the Corporation which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interests of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Corporation” as referred to in this Agreement.


The term “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that “Person” shall exclude: (i) the Corporation; (ii) any Subsidiaries (as
defined below) of the Corporation; (iii) any employee benefit plan of the
Corporation or of a Subsidiary (as defined below) of the Corporation or of any
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; and (iv) any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or of a Subsidiary (as defined
below) of the Corporation or of a corporation owned directly or indirectly by
the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation.


A “Potential Change in Control” shall be deemed to have occurred if: (i) the
Corporation enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any Person or the
Corporation publicly announces an intention to take or consider taking actions
which if consummated would constitute a Change in Control; (iii) any Person who
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing five percent (5%) or more of the combined voting power
of the Corporation’s then outstanding securities entitled to vote generally in
the election of directors increases his or her Beneficial Ownership of such
securities by five percent (5%) or more over the percentage so owned by such
Person on the date hereof unless such acquisition was approved in advance by the
Board; or (iv) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.


The term “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative, legislative or investigative (formal of
informal) nature, including any appeal therefrom, in which Indemnitee was, is,
will or might be involved as a party, potential party, non-party witness or
otherwise by reason of Indemnitee’s Corporate Status or by reason of any action
alleged to have been taken (or alleged failure to act) by him or her in his or
her capacity as a director, officer, employee or agent of the Corporation or as
a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of any other Enterprise, in each case whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses can be provided under
this Agreement. If Indemnitee believes in good faith that a given situation may
lead to or culminate in the institution of a Proceeding, this shall be
considered a Proceeding under this paragraph.


“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended. For
clarity, the term “as applicable” (or similar phrase) when used in connection
with the Sarbanes-Oxley Act shall mean that the Sarbanes-Oxley Act applies only
if the Corporation, Enterprise or transaction is subject to the Sarbanes-Oxley
Act.


The term “Subsidiary,” with respect to any Person, shall mean any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.


The terms “Trust” and “Trustee” shall have the meaning set forth in Section 15.


3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify and
hold harmless Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee was, is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Corporation to procure a judgment in its favor, if Indemnitee acted
in good faith and in a manner he or she reasonably believed to be in or not
opposed to the best interests of the Corporation and, in the case of a criminal
Proceeding, the Indemnitee had no reasonable cause to believe that his or her
conduct was unlawful. Pursuant to this Section 3, Indemnitee shall be
indemnified and held harmless to the fullest extent permitted by applicable law
against all Expenses, judgments, liabilities, fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) incurred by Indemnitee or on his or
her behalf in connection with such Proceeding or any claim, issue or matter
therein.  For the avoidance of doubt, the foregoing indemnification obligation
includes, without limitation, claims for monetary damages against Indemnitee in
respect of an alleged breach of fiduciary duties, to the fullest extent
permitted under Section 102(b)(7) of the DGCL as in existence on the date
hereof.


4. Indemnity in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify and hold harmless Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee was, is, or is threatened to be made,
a party to or a participant (as a witness or otherwise) in any Proceeding by or
in the right of the Corporation to procure a judgment in its favor, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Corporation. Pursuant to this
Section 4, Indemnitee shall be indemnified and held harmless to the fullest
extent permitted by applicable law against all Expenses incurred by Indemnitee
on his or her behalf in connection with such Proceeding or any claim, issue or
matter therein. No indemnification for Expenses shall be made under this Section
4 in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been finally adjudged by a court to be liable to the
Corporation, unless and only to the extent that any court in which the
Proceeding was brought or the Delaware Court shall determine that such
indemnification may be made.


5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Indemnitee was is or is
threatened to be made a party to (or a participant in) any Proceeding and is
successful, on the merits or otherwise, in such Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Corporation shall
indemnify and hold harmless Indemnitee against all Expenses in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
and hold harmless Indemnitee against all Expenses in connection with or related
to each successfully resolved claim, issue or matter to the fullest extent
permitted by applicable law. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.


6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his or her Corporate Status,
a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, he or she shall be indemnified and held harmless
against all Expenses in connection therewith.


7. Additional Indemnification.  Notwithstanding any other provision of this
Agreement, the Corporation shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by Delaware law in effect on the date hereof or to such
extent as Delaware law thereafter from time to time may permit; provided,
however, that no change in Delaware law shall have the effect of reducing the
benefits available to Indemnitee hereunder based on Delaware law as in effect on
the date hereof.  The rights of Indemnitee provided in this Section 7 shall
include, without limitation, the rights set forth in the other sections of this
Agreement and any additional indemnification permitted by Section 145(f) of the
DGCL.


8. Contribution in the Event of Joint Liability.


(a) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the payment of the amount incurred by Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Corporation and Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s); provided, that such contribution shall not
be required where indemnification is unavailable because Indemnitee failed to
meet the standard of conduct necessary for indemnification or any limitation on
indemnification set forth in Section 9 applies.


(b) The Corporation shall not enter into any settlement of any Proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such Proceeding) unless such settlement provides for a full and final release
of all claims asserted against Indemnitee.


(c) The Corporation hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Corporation other than Indemnitee who may be
jointly liable with Indemnitee.


9. Exclusions. Notwithstanding any provision in this Agreement, the Corporation
shall not be obligated under this Agreement to make any indemnification or hold
harmless payment:


(a)           to the extent (and only to the extent) that the making of such
payment would result in the recovery by Indemnitee of more than 100% of the
Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement incurred by Indemnitee on his or her behalf in connection with such
claim as a result of Indemnitee having actually received one or more payments in
respect thereof under any insurance policy, contract, agreement, other indemnity
provision or otherwise;


(b)           in connection with any final judgment rendered against Indemnitee
for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation in violation of Section
16(b) of the Exchange Act or similar provisions of state statutory law or common
law, or (ii) any reimbursement of the Corporation by the Indemnitee of any bonus
or other incentive based or equity based compensation or of any profits realized
by the Indemnitee from the purchase or sale of securities of the Corporation, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Corporation pursuant to Section
304 of the Sarbanes-Oxley Act or the payment to the Corporation of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes - Oxley Act); or


(c)           except as otherwise provided in Section 14(e) hereof, prior to a
Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Corporation or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) such payment arises in connection with any counterclaim that
the Corporation or its directors, officers, employees or other indemnitees
assert against Indemnitee or any affirmative defense that the Corporation or its
directors, officers, employees or other indemnitees raise, which, by any
doctrine of issue or claim preclusion, could result in liability to Indemnitee,
or (iii) the Corporation provides the indemnification or hold harmless payment,
in its sole discretion, pursuant to the powers vested in the Corporation under
applicable law.


10. Advances of Expenses; Defense of Claim.


(a) Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law, the Corporation shall from time to time prior to
the final disposition of any Proceeding advance to or on behalf of Indemnitee
payment of all Expenses incurred by Indemnitee (or reasonably expected by
Indemnitee to be incurred by Indemnitee within three months) in connection with
such Proceeding within ten (10) days after the receipt by the Corporation from
Indemnitee of a written request therefore.  Advances shall be unsecured and
interest free. Advances shall be made without regard to Indemnitee’s ability to
repay the Expenses, shall not be subject to the satisfaction of any standard of
conduct and shall not be conditional upon any prior determination of
Indemnitee’s ultimate entitlement to be indemnified or held harmless under the
other provisions of this Agreement or the absence of any prior determination to
the contrary. The execution and delivery to the Corporation of this Agreement
shall constitute an undertaking of Indemnitee to repay the portion of any
Expenses advanced (without interest) relating to claims, issues or matters in
the Proceeding as to which it shall ultimately be determined upon or following
the final disposition of the Proceeding that Indemnitee is not entitled to be
indemnified by the Corporation under the provisions of this Agreement, the
Certificate of Incorporation, the Bylaws of the Corporation, applicable law or
otherwise. No other form of undertaking shall be required other than the
execution of this Agreement. This Section 10(a) shall not apply in respect of
any Expenses as to which payment is excluded pursuant to Section 9(a) or (c).


(b) The Corporation will be entitled to participate in the Proceeding at its own
expense.


(c) The Corporation shall not settle any action, claim or Proceeding (in whole
or in part) which would impose any Expense, judgment, fine, penalty or
limitation on the Indemnitee without the Indemnitee’s prior written consent.


11. Procedure for Notification and Application for Indemnification.


(a) Indemnitee agrees to notify promptly the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or hold harmless rights, or advancement of Expenses covered
hereunder. The written notification shall include a description of the nature of
the Proceeding and the facts underlying the Proceeding. The failure of
Indemnitee to so notify the Corporation shall not relieve the Corporation of any
obligation which it may have to the Indemnitee under this Agreement, or
otherwise.


(b) To obtain indemnification under this Agreement, Indemnitee shall deliver to
the Corporation a written application to indemnify and hold harmless
Indemnitee.  Such application(s) may be delivered from time to time and at such
time(s) as Indemnitee deems appropriate in his or her sole
discretion.  Following such a written application for indemnification by
Indemnitee, the Indemnitee’s entitlement to indemnification shall be determined
according to Section 12(a) of this Agreement.


12. Procedure Upon Application for Indemnification.


(a) A determination, if required by applicable law, with respect to Indemnitee’s
entitlement to indemnification shall be made in the specific case: (i) if a
Change in Control shall have occurred (and Indemnitee shall not have requested
that the determination be made pursuant to clause (ii) of this sentence, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred
(or Indemnitee shall have requested that the determination be made pursuant to
this clause (ii), (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, and (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. The Corporation promptly will advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination or otherwise in connection with Indemnitee’s request for
indemnification shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the
Corporation shall advance to or on behalf of Indemnitee payment therefor upon
Indemnitee’s written request as such costs or Expenses are incurred or
anticipated to be incurred.


(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so selected
and certifying that the Independent Counsel so selected meets the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement. If the
Independent Counsel is selected by the Board, the Corporation shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement. In either event, Indemnitee or the Corporation, as the case may be,
may, within ten (10) days after such written notice of selection shall have been
received, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or the Delaware
Court has determined that such objection is without merit. If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the Delaware Court for resolution of any objection which shall have
been made by the Corporation or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Delaware Court or such other person as the Delaware Court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).


(c) The Corporation agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or his, her or its engagement pursuant
hereto.


(d) If the Corporation disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.


13. Presumptions and Effect of Certain Proceedings.


(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 11(b) of this Agreement, and the
Corporation shall have the burden of proof and the burden of persuasion to
overcome that presumption by clear and convincing evidence in connection with
the making by any person, persons or entity of any determination contrary to
that presumption. Neither the failure of the Corporation (including by its
directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Corporation (including by its
directors or Independent Counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.


(b) Subject to Section 14(g), if the person, persons or entity empowered or
selected under Section 12 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Corporation of the request therefor (or, if
Independent Counsel is making the determination, within sixty (60) days after
the appointment of Independent Counsel), the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall, to the fullest extent not prohibited by law, be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a final judicial determination that any or all such indemnification is
expressly prohibited under applicable law; provided, however, that such 60-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto.


(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee (i) did not act in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Corporation or, (ii) in the case of a criminal Proceeding, he or she did not
act in good faith and had reasonable cause to believe that his or her conduct
was unlawful.


(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Corporation or Enterprise, including financial
statements, or on information supplied to Indemnitee by the directors or
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise, its Board, any committee of the Board or any
director, or on information or records given or reports made to the Enterprise,
its Board, any committee of the Board or any director by an independent
certified public accountant or by an appraiser or other expert selected by or on
behalf of the Corporation or Enterprise, its Board, any committee of the Board
or any director. The provisions of this Section 13(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement.


(e) The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Corporation or Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.


(f) The Corporation acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
action, suit or proceeding. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence.

 
 

--------------------------------------------------------------------------------

 



14. Remedies of Indemnitee.


(a) Subject to 14(g), in the event that (i) a determination is made pursuant to
Section 12 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses, to the fullest extent
permitted by applicable law, is not timely made pursuant to Section 10 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 12(a) of this Agreement within ninety (90) days
after receipt by the Corporation of the request for indemnification, (iv)
payment of indemnification is not made pursuant to Section 5, 6, 7, the last
sentence of Section 12(a) or Section 14(e) of this Agreement within ten (10)
days after receipt by the Corporation of a written request therefor, (v) a
contribution payment is not made in a timely manner pursuant to Section 8 of
this Agreement, (vi) payment of indemnification pursuant to Section 3 or 4 of
this Agreement is not made within ten (10) days after a determination has been
made (or deemed to have been made) that Indemnitee is entitled to
indemnification, or (vii) in the event that the Corporation or any other person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by the Delaware Court of Indemnitee’s entitlement to
such indemnification, hold harmless, exoneration, contribution or advancement
rights. Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 14(a); provided, however, that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his or her rights under Section 5 of this Agreement.
Except as set forth herein, the provisions of Delaware law (without regard to
its conflict of laws rules) shall apply to any such arbitration. The Corporation
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.


(b) In the event that a determination shall have been made pursuant to Section
12(a) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 14 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Section 14,
Indemnitee shall be presumed to be entitled to be indemnified and held harmless
and to receive advances of Expenses under this Agreement and the Corporation
shall have the burden of proving Indemnitee is not entitled to be indemnified
and held harmless, and to receive advances of Expenses, as the case may be, and
the Corporation may not refer to or introduce into evidence any determination
pursuant to Section 12(a) of this Agreement adverse to Indemnitee for any
purpose. If Indemnitee commences a judicial proceeding or arbitration pursuant
to this Section 14, Indemnitee shall not be required to reimburse the
Corporation for any advances pursuant to Section 10 until a final determination
is made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).


(c) If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.


(d) The Corporation shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Corporation is bound by all the
provisions of this Agreement.


(e) It is the intent of the Corporation that, to the fullest extent permitted by
law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. The Corporation shall indemnify and hold
harmless Indemnitee to the fullest extent permitted by law against all Expenses
and, if requested by Indemnitee, shall (within ten (10) days after the
Corporation’s receipt of such written request) advance to or in behalf of
Indemnitee, to the fullest extent permitted by applicable law, all such Expenses
which are incurred or anticipated by Indemnitee to be incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee (i)
in connection with, to enforce his or her rights under, or to recover damages
for breach of, this Agreement or any other indemnification, hold harmless,
exoneration, advancement or contribution agreement or provision of the
Corporation’s Certificate of Incorporation or Bylaws now or hereafter in effect;
or (ii) for recovery or advances under any insurance policy maintained by any
person for the benefit of Indemnitee; provided, however, that to the extent that
a final determination (as to which all rights of appeal have been exhausted or
lapsed) is made that one or more of Indemnitee’s underlying claims were asserted
in bad faith and are without merit, the execution and delivery to the
Corporation of this Agreement shall constitute an undertaking of the Indemnitee
to repay, if required by law, the amounts advanced on account of such claims
(without interest).


(f) Interest shall be paid by the Corporation to Indemnitee at the maximum legal
rate under Delaware law for amounts which the Corporation indemnifies or holds
harmless, or is obliged to indemnify or hold harmless for the period commencing
with the date of his or her request for indemnification or request to be held
harmless, or request for contribution, reimbursement or advancement of any
Expenses and ending with the date on which such payment is made to Indemnitee by
the Corporation.


(g) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.


15. Establishment of Trust. In the event of a Potential Change in Control, the
Corporation shall, upon written request by Indemnitee, create a “Trust” for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such Trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for, participating in or defending any
Proceedings, and any and all judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties and
amounts paid in settlement) in connection with any and all Proceedings from time
to time actually paid or claimed, reasonably anticipated or proposed to be paid.
The trustee of the Trust (the “Trustee”) shall be a bank or trust corporation or
other individual or entity chosen by the Indemnitee and reasonably acceptable to
the Corporation. Nothing in this Section 15 shall relieve the Corporation of any
of its obligations under this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
mutual agreement of the Indemnitee and the Corporation or, if the Corporation
and the Indemnitee are unable to reach such an agreement, by Independent Counsel
selected in accordance with Section 12(b) of this Agreement. The terms of the
Trust shall provide that, except upon the consent of both the Indemnitee and the
Corporation, (a) the Trust shall not be revoked or the principal thereof
invaded, without the written consent of the Indemnitee; and (b) upon a Change in
Control: (i) the Trustee shall advance, to the fullest extent permitted by
applicable law, within two (2) business days of a request by the Indemnitee any
and all Expenses to the Indemnitee; (ii) the Trust shall continue to be funded
by the Corporation in accordance with the funding obligations set forth above;
(iii) the Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification or to be held harmless pursuant
to this Agreement or otherwise; and (iv) all unexpended funds in such Trust
shall revert to the Corporation upon mutual agreement by the Indemnitee and the
Corporation or, if the Indemnitee and the Corporation are unable to reach such
an agreement, by Independent Counsel selected in accordance with Section 12(b)
of this Agreement, that the Indemnitee has been fully indemnified and held
harmless under the terms of this Agreement. The Trust shall be governed by
Delaware law (without regard to its conflicts of laws rules) and the Trustee
shall consent to the exclusive jurisdiction of the Delaware Court in accordance
with Section 23 of this Agreement.


16. Security. Notwithstanding anything herein to the contrary, to the extent
requested by the Indemnitee and approved by the Board, the Corporation may at
any time and from time to time provide security to the Indemnitee for the
Corporation’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.


17. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.


(a) The rights of Indemnitee as provided by this Agreement (i) shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Corporation’s Certificate of Incorporation or
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise and (ii) shall be enforced and this Agreement shall be interpreted
independently of and without reference to or limitation or constraint (whether
procedural, substantive or otherwise) by any other such rights to which
Indemnitee may at any time be entitled. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification, hold harmless or
exoneration rights or advancement of Expenses than would be afforded currently
under the Corporation’s Certificate of Incorporation or Bylaws or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. To the extent
that a change in Delaware law, whether by statute or judicial decision, narrows
or limits indemnification or advancement of Expenses that are afforded currently
under the Corporation’s Certificate of Incorporation or Bylaws or this
Agreement, it is the intent of the parties hereto that such change, except to
the extent required by applicable law, shall have no effect on this Agreement or
the parties’ rights and obligations hereunder. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.


(b) The DGCL permits the Corporation to purchase and maintain insurance or
furnish similar protection or make other arrangements including, but not limited
to, providing a trust fund, letter of credit, or surety bond (“Indemnification
Arrangements”) on behalf of Indemnitee against any liability asserted against
him or her or incurred by or on behalf of him or her or in such capacity as a
director, officer, employee or agent of the Corporation, or arising out of his
or her status as such, whether or not the Corporation would have the power to
indemnify him or her against such liability under the provisions of this
Agreement or under the DGCL, as it may then be in effect. The purchase,
establishment, and maintenance of any such Indemnification Arrangement shall not
in any way limit or affect the rights and obligations of the Corporation or of
the Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Corporation and the Indemnitee
shall not in any way limit or affect the rights and obligations of the
Corporation or the other party or parties thereto under any such Indemnification
Arrangement.


(c) The Corporation shall maintain directors’ and officers’ insurance and
fiduciary insurance programs providing coverage to Indemnitee during the time
period Indemnitee serves the Corporation in a Corporate Status. The amount of
coverage and retention/deductible shall be established from time to time by the
Board, except as may be expressly required by this Agreement; provided that the
terms thereof are no less favorable to Indemnitee than they are to other persons
covered thereby who are situated similarly to Indemnitee.    If the Corporation
is named as an insured under the directors’ and officers’ insurance or fiduciary
insurance programs, then the insurance program or policy shall include a
“Priority of Payments” or “Order of Payments” clause requiring coverage proceeds
to be paid first to the insured who are natural persons.  If, at the time the
Corporation receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), the
Corporation has director and officer liability insurance or fiduciary insurance
in effect, the Corporation shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.


(d) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights, except to the
extent such subrogation would impair the subrogation rights of an insurance
corporation under the directors’ and officers’ insurance or fiduciary insurance
program. The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.


(e) The Corporation’s obligation to indemnify and hold harmless or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Corporation as a director, officer, trustee, partner, managing member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or hold harmless
payments or advancement of expenses from such Enterprise.


(f) If Indemnitee ceases to be a director or officer of the Corporation for any
reason, the Corporation shall procure a run-off directors’ and officers’
liability insurance policy and fiduciary policy with respect to claims arising
from facts or events that occurred before the time Indemnitee ceased to be a
director or officer of the Corporation and covering Indemnitee, which policy,
without any lapse in coverage, will provide coverage for a period of six (6)
years after the time Indemnitee ceased to be a director or officer of the
Corporation and will provide coverage (including amount and type of coverage and
size of deductibles) that are substantially comparable to the Corporation’s
directors’ and officers’ liability insurance policy and fiduciary insurance
policy that was most protective of Indemnitee in the twelve (12) months
preceding the time Indemnitee ceased to be a director or officer of the
Corporation; provided, however, that:


(i) this obligation shall be suspended during the period immediately following
the time Indemnitee ceases to be a director or officer of the Corporation if and
only so long as the Corporation has a directors’ and officers’ liability
insurance policy and fiduciary policy in effect covering Indemnitee for such
claims that, if it were a run-off policy, would meet or exceed the foregoing
standards, but in any event this suspension period shall end when a Change in
Control occurs; and


(ii) no later than the end of the suspension period provided in the preceding
clause (i) (whether because of failure to have a policy meeting the foregoing
standards or because a Change in Control occurs), the Corporation shall procure
a run-off directors’ and officers’ liability insurance policy and fiduciary
policy meeting the foregoing standards and lasting for the remainder of the six
(6)-year period.


(g) Notwithstanding the preceding clause (f) including the suspension provisions
therein, if Indemnitee ceases to be a director or officer of the Corporation in
connection with a Change in Control or at or during the one (1)-year period
following the occurrence of a Change in Control, the Corporation shall procure a
run-off directors’ and officers’ liability insurance policy and fiduciary policy
covering Indemnitee and meeting the foregoing standards in clause (f) and
lasting for a six (6)-year period upon the Indemnitee’s ceasing to be a
director or officer of the Corporation in such circumstances.


18. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director, officer, employee or agent of the Corporation, or
at the request of the Corporation, as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent of another Enterprise; or
(b) one (1) year after the final termination of any Proceeding then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 14 of this Agreement relating thereto.


19. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.


20. Enforcement and Binding Effect.


(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to encourage
Indemnitee to serve and/or continue to serve as a director, officer, employee or
agent of the Corporation or as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of another Enterprise, and the
Corporation acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Corporation.


(b) Without limiting any of the rights of Indemnitee under the Certificate of
Incorporation or Bylaws of the Corporation as they may be amended from time to
time, and except as provided in Section 17(a), this Agreement and the
agreements, documents, exhibits and instruments referenced herein constitute the
entire agreement between the parties hereto and thereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof and thereof.


(c) The rights to be indemnified and to receive contribution and advancement of
Expenses provided by or granted Indemnitee pursuant to this Agreement shall
apply to Proceedings arising from Indemnitee’s service as an officer, director,
employee or agent of the Corporation or as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent of another Enterprise
prior to the Effective Date.


(d) The indemnification, hold harmless, exoneration and advancement of expenses
rights provided by or granted pursuant to this Agreement shall be binding upon
and be enforceable by the parties hereto and their respective successors and
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Corporation), shall continue as to an Indemnitee who has ceased to be a
director, officer, employee or agent of the Corporation or of any other
Enterprise, and shall inure to the benefit of Indemnitee and his or her spouse,
assigns, estate, heirs, devisees, executors and administrators and other legal
representatives.


(e) The Corporation shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Corporation, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.


(f) The Corporation and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Corporation and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Corporation acknowledges that in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
the Court, and the Corporation hereby waives any such requirement of such a bond
or undertaking.


21. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.


22. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (ii) on the next business day after it
is sent by facsimile with confirmation of transmission by the transmitting
equipment, (iii) when received by the addressee, if sent by certified mail,
return receipt requested, or (iv) when received by the addressee, if sent by a
nationally recognized overnight delivery service, return receipt requested, in
each case to the appropriate addresses or facsimile numbers set forth below:


(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Corporation.


(b) If to the Corporation, to:


ACXIOM CORPORATION
601 East Third Street
Little Rock, AR 72201
Attention: Secretary


or to any other address as may have been furnished to Indemnitee in writing by
the Corporation.
 
 
23. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 14(a) of this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court and not in any other state or federal court in the
United States of America or any court in any other country; (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement; (c)
waive any objection to the laying of venue of any such action or proceeding in
the Delaware Court; and (d) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum, or is subject (in whole or in
part) to a jury trial.


24. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.


25. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.


26. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Corporation undertakes to cause such act, resolution, approval or other
procedure to be affected or adopted in a manner that will enable the Corporation
to fulfill its obligations under this Agreement.


[Remainder of page intentionally left blank; signatures appear on following
page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the Effective Date.
 
 




ACXIOM CORPORATION


By: ________________________
                                                                    
 
 






INDEMNITEE:




Name: ________________________





 




 
 
 

--------------------------------------------------------------------------------

 
